DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	This present application is being examined under the pre-AIA  first to invent provisions.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/02/18 has been entered.

	Examiner’s Comment
Claim 7 was canceled in the Examiner’s Amendment dated 2/16/2021.

Referring to depicted figure 5 below, taken from applicant’s amendment dated 5/13/2019, the first surfaces of the upper and lower body portions face each other and the second surfaces of the upper and lower body portions face each other. Also see depicted figure 5 below, taken from applicant’s amendment dated 10/13/2020, showing other claim limitations.

    PNG
    media_image1.png
    442
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    617
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774